Citation Nr: 0843007	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for a kidney condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran had 7 years of service ending in July 1956, 
including service in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim of 
service connection for PTSD, hearing loss, a back condition, 
and a kidney condition.  Due to the veteran's residence, 
however, his claims folder remains under the jurisdiction of 
the RO in Montgomery, Alabama.  By a January 2005 decision, 
the Montogomery RO granted service connection for hearing 
loss.  The case has been advanced on the docket. 

The issues of entitlement to service connection for a low 
back condition and a kidney condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

The preponderance of the competent medical evidence shows 
that the veteran has an anxiety disorder incurred in military 
service.


CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder 
are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he developed a psychiatric 
condition, namely PTSD, as a result of witnessing others 
being killed and wounded while serving in Korea.  

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD in conformance 
with the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association 
(DSM-IV), section 309.81; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  See also, Cohen v. Brown, 10 Vet. App. 128 (1997).

In the present case, while the record reflects a diagnosis of 
PTSD, it also reveals a subsequent finding that he does not 
have PTSD, but rather generalized anxiety disorder secondary 
to his military service.  For the reasons described below, 
the Board finds that later opinion to be more probative.

The available service records show that the veteran served in 
Korea from September 1950 to February 1952.  His military 
occupational specialty was "recruiting specialist."  An 
August 1952 hospital admission report indicates the veteran 
had been depressed since returning from Korea, which was 
manifested by poor appetite and associated weight loss, as 
well as headaches and forgetfulness.  During his seven day 
admission, the veteran apparently continued to manifest the 
symptoms of a "mild anxiety reaction."  The report shows a 
diagnosis of "anxiety reaction."

A January 2003 private treatment record shows the veteran 
reporting flashbacks of Korea which caused him to become 
depressed.  A diagnosis of "post traumatic stress syndrome" 
is indicated.  

In March 2003, the veteran underwent a VA PTSD examination.  
The examination report indicates that the case file was 
reviewed in conjunction with that examination.  The veteran 
denied any psychiatric history except for the 1952 
evaluation.  He reported that he was in a good mood and that 
he was fine socially.  He described being nervous at times, 
as well as restlessness, easy fatigability, some 
distractabilities and irritability, all mild in nature.  He 
also described mild muscle tension and difficulty sleeping.  
He denied depression or psychotic symptoms. 

On physical examination, he was adequately dressed, alert and 
oriented times four, and had good eye contact.  His affect 
was mildly anxious.  He denied suicidal or homicidal 
ideations.  Insight and judgment were found to be adequate.  

Based on these findings, the examiner provided a diagnosis of 
"generalized anxiety disorder secondary to his military 
experience."  However, the examiner determined that he did 
not meet the DSM-IV criteria for PTSD.

In weighing the probative value of the foregoing medical 
determinations, the Board has considered a number of factors, 
including the context of the findings and the psychiatric 
history of the veteran as reflected by the evidence of 
record.  

The March 2003 VA PTSD examination was conducted subsequent 
to the veteran's diagnosis of PTSD, and is the most recent 
evaluation of his mental health status.  Because that 
examination was a formal evaluation conducted with the 
specific purpose of addressing the disability on appeal, the 
examiner had the benefit of access to the claims file, which 
was reviewed in conjunction with the evaluation, and which 
contains all of the available evidence relative to the claim, 
including the August 1952 diagnosis of anxiety reaction and 
the January 2003 private diagnosis of PTSD.  As such, the VA 
examiner had the benefit of a larger, and more complete, 
picture of the veteran's symptoms and psychiatric history.

Unlike the VA examination report, the January 2003 private 
treatment record does not reflect a detailed evaluation of 
the veteran's symptoms, but rather reflects only a report of 
"flashbacks from Korea," which, the Board notes, the 
veteran did not relate at the VA examination two months 
later.  Nor does the private record reflect even a cursory 
evaluation of the veteran's psychiatric history.  
Additionally, there is no indication that the DSM-IV criteria 
were used in making the PTSD diagnosis.  

For these reasons, the Board finds that the greater weight of 
the evidence supports the VA examiner's conclusion that while 
the veteran does not have PTSD in conformance with the DSM-
IV, he does have an anxiety disorder which is related to his 
military service.   


ORDER

Service connection for an anxiety disorder is granted.  


REMAND

The veteran contends that his currently-shown low back and 
kidney conditions developed during service.

The service medical records show that he sustained a back 
strain during basic training.  Subsequent records show 
continued complaints of back pain.  In July 1954, he was 
admitted to a U. S. Army Hospital for observation.  X-rays at 
that time revealed normal findings of the lumbar spine.   

A January 2003 private treatment report shows a diagnosis of 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  In March 2003, the veteran underwent a 
general VA examination.  He reported low back pain since 
service.  The examiner provided a clinical diagnosis of 
"arthralgias of the lumbosacral spine, apparently 
traumatic."  X-rays revealed "DISH-like changes at multiple 
levels of the lumbar spine and at the lower visualized level 
of the thoracic spine."  The examiner, however, did not 
opine as to whether the currently-shown back condition was 
related to military service.  

With respect to the veteran's kidneys, X-rays performed in 
August 1954 showed a "tendency towards a bifid kidney 
pelvis."  Additionally, at his July 1956 separation 
examination, the veteran reported "frequent or painful 
urination" and treatment for "kidney trouble."

Post-service medical records reveal diagnosis and treatment 
of kidney stones.

Given the evidence of low back and kidney complaints in 
service, and the presence of current low back and kidney 
conditions, the veteran should be accorded an opportunity to 
undergo current VA examinations.  The purpose of the 
examinations is to determine, to the extent possible, the 
etiology of any diagnosed low back and kidney disorder.

Additionally, it does not appear that the veteran has been 
notified of the of the law and regulations governing the 
assignment of disability ratings and effective dates pursuant 
to the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  This should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should issue a notification 
letter to the veteran and his 
representative with regard to the law 
and regulations governing the 
assignment of disability ratings and 
effective dates consistent with the 
Court's decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The veteran should be scheduled for VA 
examination(s) by an individual with 
the appropriate expertise to determine 
the nature, extent, and etiology of any 
diagnosed low back and kidney disorder 
that he may have.  The claims folder 
should be made available to the 
examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted. 

In connection with the examination, the 
examiner is asked to express an opinion 
as to whether it is at least as likely 
as not, i.e., a 50 percent probability 
or greater, that any diagnosed low back 
disability and any kidney disability is 
related to an event, injury, or disease 
that occurred in service, including the 
in-service back strain and residual 
complaints of low back pain, as well as 
the in-service findings of a "bifid 
kidney pelvis" and report of frequent 
or painful urination.  A complete 
rationale should be provided for all 
opinions expressed.

3.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


